 



EXHIBIT 10.3
PERFORMANCE FOOD GROUP COMPANY
AMENDED AND RESTATED
SENIOR MANAGEMENT SEVERANCE PLAN
I. PLAN PURPOSE
Performance Food Group Company (the “Company”) hereby adopts this Amended and
Restated Senior Management Severance Plan (the “Plan”). The purpose of the Plan
is to provide transition and severance benefits, as well as payments for a
non-competition agreement, to eligible associates solely in the event of a
company-initiated, non-misconduct separation from the Company.
II. PLAN INTERPRETATION
The Plan is intended to be a “top hat” plan, that is, an unfunded plan
maintained by the Company to provide transition and severance benefits, as well
as payments for a general release and, in some instances at the Company’s
discretion, a non-competition agreement, for a select group of management or
highly compensated employees, as that term is defined in Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”), and the Plan shall be
interpreted and administered consistent with the top hat provisions of Title I
of ERISA.
III. PLAN ELIGIBILITY
An associate who works for (i) the Company or (ii) any one of the Company’s U.S.
based subsidiaries or affiliates which are participating in this Plan with the
permission of the Plan Administrator (as defined in Section V below) (any such
entity referred to as an “Employer”), shall be eligible to participate in the
Plan during such times as the associate satisfies both of the following:

  1.   The associate holds a position with the Employer with a pay grade level
of eleven (11) or higher.     2.   The associate is a member of a “select group
of management or highly compensated employees”, within the meaning of Title I of
ERISA, as determined by the Plan Administrator.

Eligible associates shall commence participation in the Plan as of the date the
Employer provides the associate with written notification of the Employer’s
intent to initiate the termination of the associate’s employment based on
factors other than termination for Cause (as defined herein).

 



--------------------------------------------------------------------------------



 



IV. PLAN SPECIFICS
Eligible associates who have been provided with the notice of termination as
specified in Article III above (hereafter referred to as “Participant(s)”) may
be offered pursuant to this Plan:
1. Transition Pay
Eligible Participants may be granted a transition period at the discretion of
the Plan Administrator (the “Transition Period”) during which they will remain
employed by the Employer and will be eligible to receive their then-current base
salary compensation and benefits to assist with the transition of
responsibilities. The Transition Period will commence on the date stated as the
Transition Period start date in the written notification by the Employer to the
Participant of the intent to sever the employment relationship. The Transition
Period will be calculated on a calendar year basis (365/366 days), inclusive of
the date stated in the written notification according to the schedule set forth
below based on the number of years of service Participant has provided to the
Employer, and in the Employer’s sole discretion, the number of years of service
provided by Participant to any entity acquired by the Employer.
If the Plan Administrator grants a Participant a Transition Period, the
Participant will be entitled to Transition Pay for the period set forth in the
table below based on the Eligible Participant’s pay grade immediately prior to
the commencement of the Transition Period and may be provided with office space
at the discretion of PFG management.

                          Pay Grades   < 5 Yrs   ³ 5 Yrs   > 10 yrs
Grade 11
  4 weeks   8 weeks   12 weeks
Grade 12
  8 weeks   12 weeks   18 weeks
Grade 13
  8 weeks   12 weeks   18 weeks
Grade 14/15
  8 weeks   12 weeks   18 weeks
Grade 16
  8 weeks   12 weeks   18 weeks

The Participant’s continued employment during the Transition Period and receipt
of transition payments are contingent upon his/her execution of a Transition
Confidentiality and Non-Compete Agreement and General Release (hereafter
“Transition Agreement”) covering all claims, known or unknown, arising from the
date of hire through the commencement of the Transition Period.

2



--------------------------------------------------------------------------------



 



2. Severance Pay
After receiving his/her regular ongoing base salary compensation and benefits
during the Transition Period if granted by the Plan Administrator, the
Participant will, if qualified, receive severance payments (subject to
applicable withholdings) at the Company’s discretion in a lump sum or on their
regular payroll basis based in whole or in part on the following criteria:
(a) his or her base salary as of the commencement of the Transition Period or
termination date, as applicable, (b) his or her pay grade, and (c) his or her
years of service with the Employer, and in the Employer’s sole discretion, his
or her years of service provided to any entity acquired by the Employer,
according to the following schedule (“Severance Payment(s)”):

                  Base Salary (Weeks) Pay Grade   < 2 Yrs   2-5 Yrs   ³ 5 Yrs  
> 10 yrs
Grade 11
  4 weeks   7 weeks   14 weeks   21 weeks
Grade 12
  7 weeks   14 weeks   29 weeks   43 weeks
Grade 13
  14 weeks   29 weeks   50 weeks   71 weeks
Grade 14/15
  17 weeks   34 weeks   60 weeks   83 weeks
Grade 16
  20 weeks   39 weeks   69 weeks   93 weeks

Severance Payments under this Plan and the above schedule will be limited to:
The amount of the Participant’s base salary on a daily basis using 365/366 as
the denominator multiplied by the number of days in the applicable number of
weeks within the above table.
For example, if a Participant was a Grade 12 pay grade with 6 years of service,
making $100,000 per year, she would receive $55,615.91 (which equals the product
of (i) 203 days and (ii) the quotient of (A) 100,000 divided by (B) 365).
The receipt of Severance Payment is conditioned upon the Participant signing the
Severance Agreement and General Release, Post-Transition Agreement and General
Release, and Non-Compete Agreement as applicable (hereafter “Severance
Agreement”). The Participant will be presented with the Severance Agreement at
the end of the Transition Period or at the date of Participant’s termination of
employment if no Transition Period is granted.
3. Annual Incentive Plans
The Participant will receive the components of any applicable senior management
bonus program prorated through the commencement of the Transition Period or the
date of Participant’s termination of employment if no Transition Period is
granted. This portion of the incentive will be based on actual payout results.
The bonus, if earned, may, at the Company’s discretion, be paid at the time
earned incentives are paid to continuing executive associates or may be paid
simultaneously with the severance payment.

3



--------------------------------------------------------------------------------



 



Following the commencement of the Transition Period, or Participant’s
termination of employment if no Transition Period is granted, eligible
Participants will not receive any further opportunity to participate in any
portion of any senior management bonus program for the current or prospective
fiscal year. Additionally, no other incentive plan payments will be made from
the senior management bonus program nor any other incentive plan as part of this
Plan. Eligible Participants will not be entitled to any other benefits following
the Transition Period or Participant’s termination of employment if no
Transition Period is granted.
4. Long-Term Incentive Plans
This Plan does not provide any separate terms for the administration and
determination of eligibility or payments under the Company’s long-term incentive
plans, including any stock options, stock appreciation rights or restricted
stock. The underlying agreements and the actual provisions of those long-term
plans will govern any payment or vesting.
5. Termination Upon Death
This Plan and any and all benefits provided under this Plan shall continue in
the event of the death of a Participant at any time while receiving benefits
under the Plan.
V. ADMINISTRATION
The Company will pay for the benefits provided by this Plan from the general
assets of the Company under the circumstances set forth herein.
This Plan will be administered by the Chief Executive Officer and Chief Human
Resources Officer (or their designees) or the Chairman of the Company’s
Compensation Committee in the event that the Participant is designated by the
Board of Directors as a reporting person under Section 16 of the Securities
Exchange Act of 1934, as amended, or in the event that the Chief Human Resources
Officer is involved as a potential participant (hereafter collectively “Plan
Administrator”).
The Plan Administrator has complete and sole discretion and authority to
interpret the terms of the Plan and has sole discretion and authority to
determine questions of eligibility and amount of Transition Payments, if any,
and Severance Payments and any other benefits contemplated herein, if any, due
under the Plan.
The Company reserves the right to modify and/or discontinue this Plan. Any
modification or termination of the Plan will be communicated to all eligible
associates.
In the event a claimant believes he or she is entitled to benefits under the
Plan that have not been provided, the Associate must make a written claim for
benefits with the Plan Administrator. The Plan Administrator will advise the
claimant within ninety (90) days of receiving the claim, whether that claim will
be accepted or denied. If denied, the claimant may request that the decision be
reviewed by filing an appeal with the Plan Administrator within sixty (60) days
of receiving the denial of claim. If the appeal is

4



--------------------------------------------------------------------------------



 



denied, the claimant will be given a written explanation of the reasons for the
denial within sixty (60) days of the filing of the claimant’s appeal. In certain
circumstances, it may take longer to make a decision regarding the appeal. If it
takes longer than sixty (60) days to make a decision on the appeal, the claimant
will be notified of the need for additional time. In no event will the
additional time exceed one hundred twenty (120) days from receipt of the request
for review. If the claimant disagrees with the final decision on appeal, the
claimant may exercise his or her right to bring legal action.
The Company reserves the right to discontinue payments under this Plan if a
Participant is terminated for Cause (as defined below) during the Transition
Period, if any, or if Participant at any time violates any confidentiality,
non-competition, non-solicitation or non-disparagement agreement between
Participant and any Employer, as determined in the Plan Administrator’s sole
discretion. Any such determination shall be final and binding on a Participant.
“Cause"  shall mean (i) a felony conviction of a Participant or the failure of a
Participant to contest prosecution for a felony, (ii) a Participant’s willful
misconduct or dishonesty, which is directly and materially harmful to the
business or reputation of the Company or any subsidiary or affiliate, (iii) the
engaging by the Participant in conduct which is demonstrably injurious to the
Company, monetarily or otherwise, (iv) a material failure on the part of a
Participant to meet performance standards or objectives established by the
Participant’s supervisor(s), (v) a material breach or violation of the Company’s
employee policies, or (vi) any act, omission or failure to act by the
Participant which the Plan Administrator determines, in its sole discretion,
constitutes Cause. For purposes of this paragraph, no act, or failure to act, on
the Participant’s part shall be considered “willful” unless done, or omitted to
be done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.
VI. EXCLUSION
This Plan will not provide any benefits in the event of a transaction involving
a spinoff, corporate sale, sale of assets or a legal or organizational
restructuring of one or more subsidiaries, segments or divisions of the Company,
including any Employer, or for intercompany transfers within the Company and its
subsidiaries. In the event that a Participant receives benefits pursuant to an
Agreement for Key Executives between the Company and the Participant, the
Participant shall not be entitled to any benefits pursuant to this Plan.
VII. EMPLOYMENT AGREEMENTS
Any Severance Payments payable pursuant to this Plan shall be reduced by any
amounts payable pursuant to an employment or similar agreement between Employer
and the Participant upon Participant’s termination of employment.
VIII. PLAN YEAR
The Plan operates on a calendar year basis until amended or terminated by the
Company.

5



--------------------------------------------------------------------------------



 



IX. EFFECT OF SECTION 409A OF THE CODE
It is intended that (1) each installment of the payments provided under this
Plan is a separate “payment” for purposes of Section 409A of the United States
Internal Revenue Code of 1986 (the “Code”), and (2) that the payments satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulation 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding anything to the
contrary in this Plan, if the Company determines (i) that on the date a
Participant’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Participant is a “specified employee”
(as such term is defined under Section 409A) of the Company and (ii) that any
payments to be provided to the Participant pursuant to this Plan are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Plan then (A) such payments shall be delayed until the date that is six months
after date of the Participant’s “separation from service” (as such term is
defined under Section 409A of the Code) with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”) and (B) such payments shall be
increased by an amount equal to interest on such payments for the Payment Delay
Period at a rate equal to the prime rate in effect as of the date the payment
was first due (for this purpose, the prime rate will be based on the rate
published from time to time in The Wall Street Journal).”

6



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
SENIOR MANAGEMENT SEVERANCE PLAN
ATTACHMENT A
The following legal entities or segments have adopted this Plan as an Employer
as that term is used in the Plan for purposes of determining eligibility.
Performance Food Group Company
Customized Distribution
Broadline Distribution

7